     Case 1:15-cr-00331-DAD-BAM Document 35 Filed 10/08/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CHRISTINA M. CORCORAN, NY Bar #5118427
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    JOE ESPARZA
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     )         Case No. 1:15-cr-00331-DAD
                                                   )
12                         Plaintiff,              )         ORDER OF RELEASE
                                                   )         FOR JOE ESPARZA
13          vs.                                    )
                                                   )
14   JOE ESPARZA,                                  )
                                                   )
15                         Defendant.              )
                                                   )
16
17          Pursuant to the parties’ Stipulation on the record on October 7, 2020,
18          IT IS HEREBY ORDERED that defendant JOE ESPARZA (Fresno County Sheriff’s JID
19   1611429 / Booking No 2023622) shall be released from the Fresno County Jail on Thursday,
20   October 8, 2020. Mr. Esparza shall remain subject to all terms and conditions of his supervised
21   release previously ordered in this case. Specifically, Mr. Esparza must comply with the following
22   general conditions of supervision:
23
            (1)     the defendant shall not leave the judicial district without permission of the court
24                  or probation officer;
25          (2)     the defendant shall report to the probation officer in a manner and frequency
                    directed by the court or probation officer;
26
            (3)     the defendant shall answer truthfully all inquiries by the probation officer and
27                  follow the instructions of the probation officer;
28

       Esparza: Release Order                          -1-
     Case 1:15-cr-00331-DAD-BAM Document 35 Filed 10/08/20 Page 2 of 3


1           (4)    the defendant shall support his or her dependents and meet other family
                   responsibilities;
2
            (5)    the defendant shall work regularly at a lawful occupation, unless excused by the
3                  probation officer for schooling, training, or other acceptable reasons;
4           (6)    the defendant shall notify the probation officer at least ten days prior to any
                   change in residence or employment;
5
            (7)    the defendant shall refrain from any use of alcohol;
6
            (8)    the defendant shall not frequent places where controlled substances are illegally
7                  sold, used, distributed, or administered;
8           (9)    the defendant shall not associate with any persons engaged in criminal activity
                   and shall not associate with any person convicted of a felony, unless granted
9                  permission to do so by the probation officer;
10          (10)   the defendant shall permit a probation officer to visit him or her at any time at
                   home or elsewhere, and shall permit confiscation of any contraband observed in
11                 plain view of the probation officer;
12          (11)   the defendant shall notify the probation officer within seventy-two hours of being
                   arrested or questioned by a law enforcement officer;
13
            (12)   the defendant shall not enter into any agreement to act as an informer or a special
14                 agent of a law enforcement agency without the permission of the court; and
15          (13)   as directed by the probation officer, the defendant shall notify third parties of risks
                   that may be occasioned by the defendant’s criminal record or personal history or
16                 characteristics, and shall permit the probation officer to make such notifications
                   and to confirm the defendant’s compliance with such notification requirement.
17
18          Mr. Esparza must also comply with the following special conditions of supervision:
19          (1)    Submit to the search of his person, property, home, and vehicle by a United States
                   Probation Officer, or any other authorized person under the immediate and
20                 personal supervision of the probation officer, based upon reasonable suspicion,
                   without a search warrant. Failure to submit to a search may be grounds for
21                 revocation. The defendant shall warn any other residents that the premises may
                   be subject to searches pursuant to this condition;
22
            (2)    As directed by the probation officer, the defendant shall, if he has not already
23                 since June 03, 2016, participate in an outpatient correctional treatment program to
                   obtain assistance for drug or alcohol abuse;
24
            (3)    As directed by the probation officer, the defendant shall participate in a program
25                 of testing (i.e. breath, urine, sweat patch, etc.);
26          (4)    The defendant shall not possess or have access to any cellular phone without the
                   advance permission of the probation officer. The defendant shall provide all
27                 billing records for such devices, whether used for business or personal, to the
                   probation officer upon request;
28

       Esparza: Release Order                        -2-
     Case 1:15-cr-00331-DAD-BAM Document 35 Filed 10/08/20 Page 3 of 3


1             (5)   The defendant shall abstain from the use of alcoholic beverages and shall not
                    frequent those places where alcohol is the chief item of sale;
2
              (6)   As directed by the probation officer, the defendant shall participate in co-payment
3                   plan for treatment or testing and shall make payment directly to the vendor under
                    contract with the United States Probation Office of up to $25 per month;
4
              (7)   As directed by the probation officer, the defendant shall complete up to 20 hours
5                   of community service per week until employed for at least 30 hours per week or
                    participating in a previously approved educational or vocational program;
6
              (8)   The defendant shall participate in a cognitive behavioral treatment program as
7                   directed by the probation officer; and
8             (9)   The defendant shall not associate with any known gang member of the Bulldog
                    street gang or any other known member of a criminal street gang, as directed by
9                   the probation officer.
10
     IT IS SO ORDERED.
11
12   Dated:     October 8, 2020                                  /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Esparza: Release Order                       -3-
